

116 S5020 IS: To repeal section 230 of the Communications Act of 1934.
U.S. Senate
2020-12-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 5020IN THE SENATE OF THE UNITED STATESDecember 15, 2020Mr. Graham introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo repeal section 230 of the Communications Act of 1934.1.Repeal of section 230(a)In generalSection 230 of the Communications Act of 1934 (47 U.S.C. 230) is repealed.(b)Conforming amendments(1)Communications Act of 1934The Communications Act of 1934 (47 U.S.C. 151 et seq.) is amended—(A)in section 223(h) (47 U.S.C. 223(h)), by striking paragraph (2) and inserting the following:(2)The term interactive computer service means any information service, system, or access software provider that provides or enables computer access by multiple users to a computer server, including specifically a service or system that provides access to the Internet and such systems operated or services offered by libraries or educational institutions.; and(B)in section 231(b)(4) (47 U.S.C. 231(b)(4)), by striking or section 230.(2)Trademark Act of 1946Section 45 of the Act entitled An Act to provide for the registration and protection of trademarks used in commerce, to carry out the provisions of certain international conventions, and for other purposes, approved July 5, 1946 (commonly known as the Trademark Act of 1946) (15 U.S.C. 1127) is amended by striking the definition relating to the term Internet and inserting the following:The term Internet means the international computer network of both Federal and non-Federal interoperable packet switched data networks..(3)Title 17, United States CodeSection 1401 of title 17, United States Code, is amended by striking subsection (g).(4)Title 18, United States CodePart I of title 18, United States Code, is amended—(A)in section 2257(h)(2)(B)(v), by striking , except that deletion of a particular communication or material made by another person in a manner consistent with section 230(c) of the Communications Act of 1934 (47 U.S.C. 230(c)) shall not constitute such selection or alteration of the content of the communication; and(B)in section 2421A—(i)in subsection (a), by striking (as such term is defined in defined in section 230(f) the Communications Act of 1934 (47 U.S.C. 230(f))) and inserting (as that term is defined in section 223 of the Communications Act of 1934 (47 U.S.C. 223)); and(ii)in subsection (b), by striking (as such term is defined in defined in section 230(f) the Communications Act of 1934 (47 U.S.C. 230(f))) and inserting (as that term is defined in section 223 of the Communications Act of 1934 (47 U.S.C. 223)).(5)Controlled Substances ActSection 401(h)(3)(A)(iii)(II) of the Controlled Substances Act (21 U.S.C. 841(h)(3)(A)(iii)(II)) is amended by striking , except that deletion of a particular communication or material made by another person in a manner consistent with section 230(c) of the Communications Act of 1934 shall not constitute such selection or alteration of the content of the communication.(6)Webb-Kenyon ActSection 3(b)(1) of the Act entitled An Act divesting intoxicating liquors of their interstate character in certain cases, approved March 1, 1913 (commonly known as the Webb-Kenyon Act) (27 U.S.C. 122b(b)(1)) is amended by striking (as defined in section 230(f) of the Communications Act of 1934 (47 U.S.C. 230(f)) and inserting (as defined in section 223 of the Communications Act of 1934 (47 U.S.C. 223)).(7)Title 28, United States CodeSection 4102 of title 28, United States Code, is amended—(A)by striking subsection (c); and(B)in subsection (e)—(i)by striking construed to and all that follows through affect and inserting construed to affect; and(ii)by striking defamation; or and all that follows and inserting defamation..(8)Title 31, United States CodeSection 5362(6) of title 31, United States Code, is amended by striking section 230(f) of the Communications Act of 1934 (47 U.S.C. 230(f)) and inserting section 223 of the Communications Act of 1934 (47 U.S.C. 223).(9)National Telecommunications and Information Administration Organization ActSection 157 of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 941) is amended—(A)by striking subsection (e); and(B)by redesignating subsections (f) through (j) as subsections (e) through (i), respectively.(c)Effective dateThe amendments made by this section shall take effect on January 1, 2023.